NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ERIKA ELIZABETH SMITH,              )
                                    )
           Appellant,               )
                                    )
v.                                  )                 Case No. 2D14-1750
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed February 10, 2016.

Appeal from the Circuit Court for Polk
County; Roger A. Alcott, Judge.

Andrea M. Norgard of Norgard, Norgard, &
Chastang, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



KHOUZAM, Judge.

             For the reasons set forth in Mohler v. State, 165 So. 3d 773, 775 (Fla. 2d

DCA 2015), we reverse and remand for a new trial.

             Reversed and remanded.
WALLACE and SALARIO, JJ., Concur.




                                    -2-